This case involves a point not considered in Matter ofJensen, decided herewith. The claimant was injured on a steamship lying alongside a pier in the Hudson river, and the case was, therefore, one of admiralty and maritime jurisdiction. It is urged that the Workmen's Compensation Act was not intended to apply to such a case, and that if it was it is unconstitutional for denying the equal protection of the laws.
Article 3, section 2 of the Constitution of the United States provides: "The judicial power shall extend * * * to all cases of admiralty and maritime jurisdiction."
The Judicial Code of the United States of March 3d 1911 (C. 231, amending 36 Stat. 1087) provides: "Section 24. The district courts shall have original jurisdiction as follows: * * * Third. Of all civil causes of admiralty and maritime jurisdiction, saving to suitors in all cases the right of a common law remedy where the common law is competent to give it." "Section 256. The jurisdiction vested in the courts of the United States in the *Page 531 
cases and proceedings hereinafter mentioned shall be exclusive of the courts of the several states; * * * Third. Of all civil causes of admiralty and maritime jurisdiction; saving to suitors, in all cases, the right of a common law remedy, where the common law is competent to give it."
Whilst Congress has conferred admiralty jurisdiction upon the District Courts, that jurisdiction is derived from the Constitution of the United States and is governed by the rules of the maritime law. Congress has not established "a rule of liability or method of compensation" within the meaning of section 114 of the Workmen's Compensation Act set forth in the opinion in the Jensen case. The act, therefore, applies unless the admiralty jurisdiction is exclusive. But the sections of the Judicial Code above quoted like the provisions of the Judiciary Act from which it was compiled saves to suitors common-law remedies. The jurisdiction peculiar to admiralty, which cannot be exercised by state courts, is the jurisdiction to enforce maritime liens by proceedings in rem. A suitor must pursue that remedy in the District Court of the United States, but he may if he choose resort to his common-law remedy by action against the master or owner of the vessel in any court, state or federal, having jurisdiction. (The Moses Taylor, 4 Wall. 411; The Hine
v. Trevor, Id. 555; The Belfast, 7 id. 624; Steamboat Co. v. Chase, 16 id. 522; The Lottawanna, 21 id. 558; TheGlide, 167 U.S. 606.) The remedy provided by the Workmen's Compensation Act is a substitute for the common-law remedy. It is in no sense a proceeding in rem to enforce a maritime lien and may, therefore, exist concurrently with the remedy in admiralty. The state cannot interfere with the admiralty jurisdiction (TheLottawanna supra; Workman v. New York City, 179 U.S. 552), and if the act be valid, an injured employee may in certain cases have a choice of remedies, one under the act and another in admiralty precisely as before *Page 532 
he could choose between his common-law remedy and the right to proceed in admiralty.
But it is argued that the act purports to grant exemption from further liability to those who comply with it, and that as such exemption is not effectual in the case of employers whose property may be proceeded against in admiralty, it is as to them a denial of the equal protection of the laws. The exemption, however, is from suits at common law, of which all employers complying with the act equally have the benefit. If another remedy remain, it results from the nature of the case, and not from any attempt at discrimination on the part of the legislature. All in the same case are treated alike. Employers in the situation of the appellant are subjected to two remedies now, precisely as they were before the passage of the act. A new remedy has been substituted for the common-law remedy, from which the employer is granted exemption.
The case of Cunningham v. Northwestern Improvement Co. (44 Mont. 180), relied on by the appellant is not in point. The statute considered in that case required the employers to make the prescribed payments into the state fund but left them liable to a suit at common law. The legislature in this case granted as far as it had the power exemption from further liability upon compliance with the act, thus treating all alike. If in certain cases a remedy in admiralty still exists, that results from the dual nature of our government — from the existence of two jurisdictions within the same territorial limits — and is a part of the price which persons thus affected have to pay for the privilege of enjoying the advantages of that form of government.
The order should be affirmed, with costs.
WILLARD BARTLETT, Ch. J., WERNER, COLLIN, CUDDEBACK, CARDOZO and SEABURY, JJ., concur.
Order affirmed. *Page 533